Citation Nr: 1445593	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 2005 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to service connection for residuals of right cerebrovascular insult (claimed as stroke), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1969 to February 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2006, January 2007, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2006 rating decision reopened and granted service connection for PTSD, effective May 9, 2005 (the date the claim to reopen was received by VA).  The January 2007 rating decision, in pertinent part, denied service connection for residuals of right cerebrovascular insult.  The November 2010 rating decision, pursuant to an October 2010 Board decision, in pertinent part, granted a TDIU and assigned an effective date of May 9, 2005.  The Veteran filed a timely notice of disagreement with the effective date assigned for the grant of TDIU, and the issue is before the Board. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issue of service connection for residuals of right cerebrovascular insult is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2003 rating decision denied service connection for PTSD.

2.  The Veteran's claim for a TDIU was constructively received by VA on May 9, 2005 at the same time as the claim to reopen service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to May 9, 2005 for the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Further, the Board is remanding the issue for service connection for residuals of right cerebrovascular insult.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for TDIU

The Veteran submitted an original claim for service connection for PTSD in April 2003.  This claim was denied by the RO in a July 2003 rating decision.  The Veteran did not initial an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period; therefore, the July 2003 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.303, 20.1103 (2013).

The Veteran submitted a claim to reopen service connection for PTSD that was received by VA on May 9, 2005.  The claim was granted in a May 2006 rating decision.  Subsequently during the rating appeal, in a December 2009 rating decision, the RO assigned an initial 70 percent disability rating, effective May 9, 2005.

During the pendency of the appeal, the Veteran also claimed entitlement to TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Accordingly, as TDIU is part and parcel of the Veteran's May 2005 claim, the period on appeal extends to the date VA received such claim, i.e., May 9, 2005.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the 
U.S. Court of Appeals for Veterans Claims (Court) stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice, 22 Vet. App. at 456.  Rather, where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013). 

The Veteran asserts that the RO should have assigned an effective date earlier than May 9, 2005 for the grant of TDIU.  Specifically, in an April 2011 written statement, the representative asserted that the Veteran has been unemployable since February 2000 and is entitled to "extra-schedular consideration" of his unemployability.  In a September 2014 written statement, through the representative, the Veteran contended that the award of a TDIU should run from the initial July 2003 denial of service connection for PTSD because there is no indication that the RO considered the Veteran's claim based upon his service records.

The Board finds that the Veteran's claim for TDIU was constructively received by VA on May 9, 2005, the date on which VA received the Veteran's claim to reopen service connection for PTSD.  See Rice, supra.  A November 2010 rating decision, pursuant to an October 2010 Board decision, granted TDIU effective May 9, 2005 - the date the claim to reopen service connection for PTSD was received by VA.  The effective date for service connection is a legal determination that turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.   As the original claim for service connection for PTSD was denied in the July 2003 rating decision, "the claim," for the purpose of establishing the effective date for service connection and the TDIU, is the May 2005 claim to reopen service connection.  

The Board finds that there was no correspondence received by VA prior to May 9, 2005 that can be construed as an informal claim to reopen service connection for PTSD or an independent claim for entitlement to a TDIU.  The earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection for PTSD, which led to the award of a TDIU, is the May 9, 2005 written statement from the Veteran.  Further, the Veteran was not service connected for any disabilities prior to the May 2006 rating decision that granted service connection for PTSD effective May 9, 2005.  As such, there is no evidence in the record to establish entitlement to TDIU earlier than the date VA received the claim to reopen service connection for PTSD.  As the current effective date for award of a TDIU is already the May 9, 2005 date of claim, VA regulations do not provide for an effective date earlier than May 9, 2005.

The Veteran has contended that the award of a TDIU should run from the initial July 2003 denial of service connection for PTSD because there is no indication that the RO considered the claim based upon his service records.  However, the other evidence of record weights against this general contention and the representative does not say which service treatment records were not considered or point to records that were later added to the record.  No service records were later added to the record in this case.  Service treatment records were obtained and associated with the claims file, prior to the July 2003 rating decision.  Further, the July 2003 rating decision specifically acknowledges and discusses the Veteran's service treatment and personnel records, including that the Veteran was decorated for combat infantry duty in Vietnam.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926) ("there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties")); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  As such, the Board finds that 38 C.F.R.		 § 3.156(c) does not apply and the July 2003 rating decision became final.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On these facts, because the earliest effective date legally possible have been assigned (date of service connection claim for PTSD from which TDIU arose from the initial rating of PTSD), and no effective date for the award of TDIU earlier than May 9, 2005 is assignable, the appeal for an earlier effective date is without legal merit, and must be denied.  See Sabonis v. Brown,	 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to May 9, 2005 for the award of a TDIU is not warranted.


ORDER

An effective date prior to May 9, 2005 for the award of a TDIU is denied.


REMAND

Service Connection for Residuals of Right Cerebrovascular Insult

In December 2009, the Board, in pertinent part, remanded the claim for service connection for residuals of right cerebrovascular insult for the AOJ to send the Veteran a letter detailing the need for additional evidence regarding the claim; provide the Veteran with an opportunity to identify, and submit, all recent treatment received for the claimed disorder; and afford the Veteran a VA examination to assist in determining the etiology of the claimed disorder.  Following completion of these remand instructions, the AOJ was directed to readjudicate the claim and, if the claim remained denied, to issue the Veteran and the representative a supplemental statement of the case and allow appropriate time for response.  

Review of the claims file reflects that, pursuant to a March 2010 Joint Motion for Remand, the Board's December 2009 decision was vacated to the extent that it denied entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD and a TDIU.  As the claim for service connection for residuals of right cerebrovascular insult was remanded by the Board, pursuant to the December 2009 decision, this claim remained on appeal separate from the directives of the Joint Motion for Remand.

In December 2009 correspondence, the Veteran was notified that he should submit any treatment records related to the claimed residuals of right cerebrovascular insult or, if he wanted VA to attempt to obtain any additional private treatment records, to complete and return the attached Authorization and Consent to Release Information (VA Form 21-4142).  The Veteran did not respond to the December 2009 correspondence.  The Veteran was afforded a VA examination in May 2010.  However, the AOJ did not readjudicate the claim or issue a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran's claim must be remanded so that the above-noted evidence is appropriately addressed in a supplemental statement of the case.
  
Accordingly, the issue of service connection for residuals of right cerebrovascular insult is REMANDED for the following action:

After any development deemed necessary, after a review of all evidence of record, the AOJ should readjudicate the claim for service connection for residuals of right cerebrovascular insult, to include as secondary to the service-connected PTSD.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


